Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 1 of 18




                      Exhibit D-1
                                                     Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 2 of 18

                                                                      2019-62840 / Court: 269
CertifiedDocumentNumber:86948063-Page1of16
CertifiedDocumentNumber:86948063-Page2of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 3 of 18
CertifiedDocumentNumber:86948063-Page3of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 4 of 18
CertifiedDocumentNumber:86948063-Page4of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 5 of 18
CertifiedDocumentNumber:86948063-Page5of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 6 of 18
CertifiedDocumentNumber:86948063-Page6of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 7 of 18
CertifiedDocumentNumber:86948063-Page7of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 8 of 18
CertifiedDocumentNumber:86948063-Page8of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 9 of 18
CertifiedDocumentNumber:86948063-Page9of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 10 of 18
CertifiedDocumentNumber:86948063-Page10of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 11 of 18
CertifiedDocumentNumber:86948063-Page11of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 12 of 18
CertifiedDocumentNumber:86948063-Page12of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 13 of 18
CertifiedDocumentNumber:86948063-Page13of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 14 of 18
CertifiedDocumentNumber:86948063-Page14of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 15 of 18
CertifiedDocumentNumber:86948063-Page15of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 16 of 18
CertifiedDocumentNumber:86948063-Page16of16   Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 17 of 18
              Case 4:19-cv-04029 Document 1-5 Filed on 10/16/19 in TXSD Page 18 of 18




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 10, 2019


     Certified Document Number:        86948063 Total Pages: 16




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
